DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the Amendments/Remarks of 11/30/2021. As directed by the amendment: claims 1 and 9 have been amended, claim 4 has been cancelled, and claims 5, 7 and 17-20 have been cancelled previously. Thus, claims 1-3, 6 and 8-16 are presently pending in this application, claims 13-16 remain withdrawn from consideration.
Drawings
3.	In light of Applicant’s Amendment of 11/30/2021, the objection to the drawings set forth in the Office Action of 09/01/2021, is hereby withdrawn.
Specification
4.	In light of Applicant’s Amendment of 11/30/2021, the objection to the Specification set forth in the Office Action of 09/01/2021, is hereby withdrawn.
Claim Objections
5.	In light of Applicant's Amendment of 11/30/2021, the objection to the claims 1-4, 6 and 8-12  set forth in the Office Action of 09/01/2021, is hereby withdrawn.

Claim Rejections - 35 USC § 112
6.	In light of Applicant's Amendment/Remarks of 11/30/2021, the rejection of claims 9-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in the Office Action of 09/01/2021, is hereby withdrawn.



Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al. (hereinafter “McBride”) (Pub. No.: US 2011/0219763 A1) in view of Frey et al. (hereinafter “Frey”) (Pub. No.: US 2014/0271262 A1), and further in view of Karasawa (Patent No.: US 6,139,288).
 Regarding claim 1, McBride discloses a gas booster for increasing a pressure of a gas (see Abstract) comprises: 
a first gas cylinder (cylinder 101, as discussed in Paragraph [0038]) comprising: 
a first piston (piston 102, as presented in Paragraph [0038]); 
a first chamber (first chamber 114, which is defined between the head of the piston 102 and boundary of the cylinder housing 101, as shown in annotated Figure 1 and detailed in Paragraph [0039]) and a second chamber (second chamber 116 of the cylinder or cylinder housing 101, as discussed in Paragraphs [0039] and [0041]) positioned on an opposing side of the first piston from the first chamber (as best seen in annotated Figure 1A, the piston 102 divides the cylinder housing into the first chamber 114and the second chamber 116 and the second chamber is clearly positioned on an opposing side of the first piston 102 from the first chamber 114); 
wherein a drive (drive assembly DA that is consisting of a servo-motor 104a and a ball-screw actuator 104b, as noted in Paragraph [0038]) comprises an electric motor (a rotary electric servo motor 104a) configured to convert electric energy to linear motion (the rotary electric servo motor 104a being attached to a ball-screw actuator 104b to convert rotary motion to linear motion, as stated in Paragraph [0040]), wherein the electric motor (rotary electric servo motor 104a) is coupled to the first piston (first piston 102, that is operated reversely, see Paragraph [0045]) of the first gas cylinder (cylinder 101, as presented in annotated Figure 1A) by a first mechanical connection (connected by rod 110) to actuate the first piston (the actuator 104 is acting on the rod 110 and causing it, the piston 102, and the rod 112 to move in the direction indicated by the arrow 130, see Paragraph [0043]).
Particularly, McBride performs a mechanical assembly and/or storage vessel that is fluidly coupled to a circulation apparatus for receiving pressurized heat-transfer fluid from an outlet at a first elevated pressure, boosting a pressure of the heat-transfer fluid to a second pressure larger than the first pressure, and returning heat-transfer fluid to an inlet at a third pressure (see Abstract). McBride displays as how the first piston 102 is being configured to draw the gas into the first chamber 114 and the second chamber 116 through the first valve manifold 118 and the second valve manifold 120 (see Paragraph [0042]). Especially, McBride exhibits as how the valve manifolds 118, 120 control the flow of fluid into and out of the chambers 114, 116. Each valve manifold 118, 120 includes a valve operating as an inlet and a valve operating as an outlet. 
Further, in Paragraph [0042], McBride specifies that “The two check valves 141, 142 are typically oriented in opposing directions and attached in parallel via a common pipe 150 to a port disposed in the cylinder housing 101 (the first chamber 114 for the valve manifold 118, the second chamber 116 for the valve manifold 120)”.
Notably, in Paragraph [0042], McBride discloses: Check valve 141 is in communication with the lower-pressure (P1) source 151 (fluid body 106 in FIG. 1A) via the pipes 122, 123 (or the pipes 122, 124 for the second valve manifold 120) such that fluid is admitted when pressure in the pipeline 150 drops below the lower pressure P1 due to movement of the piston 102, acting as a refill valve for the pump chamber to which the pipeline 150 is attached. Check valve 142 is attached to the higher-pressure (P2) body 152 (fluid body 108 in FIG. 1A) via the pipes 126, 129 (or the pipes 128, 129 for the second valve manifold 120) such that the fluid is allowed to flow out (i.e., to the body 152) when pressure in the pipe 150 rises above the higher pressure P2. Besides check valves opened or closed by pressurized flow, the valve manifolds 118, 120 may include or consist essentially of electrically, pneumatically, manually, and/or hydraulically actuated valves.
McBride then goes on to describe how fluid in the second chamber 116 is compressed and raised to a pressure P2', slightly higher than the pressure P2 of the fluid body 108. The fluid in the second chamber 116 flows through the second valve manifold 120 into the pipes 128, 129 to the fluid body 108. The fluid does not flow through the pipe 126 in this operating state, as check valve 142 prevents the flow of fluid (see Paragraph [0042]).
Essentially, McBride’s pump is certainly designed such that the first piston 102 is being actuatable within the first gas cylinder to: a) draw the gas into the first chamber 114 through the first inlet 141 at a first pressure P1 and to push the gas out of the first chamber 114 through the first outlet 142 at a second pressure P2 and/or (b) draw the gas into the second chamber 116 through the second inlet check vale or inlet valve of the second valve manifold 120, as detailed in Paragraph [0042], at the first pressure and to push the gas out of the second chamber 116 through the second outlet check valve or second outlet check valve of the second valve manifold 120 at a third pressure that is higher than the first pressure. Clearly, the second pressure P2 is being higher than the first pressure while a third pressure or P2 is being higher than the first pressure and second pressure, as instantly claimed.
In this disclosure, McBride explicitly teaches that each of the rods 110, 112 is coupled to an opposite side of the piston 102 such that their axes align and each rod 


    PNG
    media_image1.png
    387
    857
    media_image1.png
    Greyscale

However, McBride is silent as to the fact that these valve manifolds being configured as an adapter and/or end cap.
Nonetheless, as best seen in annotated Figure 2B, McBride successfully exhibits another embodiment of the pumping system, very similar to that seen in annotated Figure 1A and which discloses the use of an end cap EC246 and adapter element A244.  Specifically, McBride performs as how a pump 200, which is having similar components and arrangement similar to that of Figure 1A, comprising an electric servo motor 240 that drives a ball screw linear actuator 242. McBride certainly demonstrates as how the adapter A244 arranged at a second end portion of the first gas cylinder 246 

    PNG
    media_image2.png
    447
    643
    media_image2.png
    Greyscale

Providing this arrangement McBride would provide the same flow control taught in first embodiment so as to prevent deformation of the arrangement from the forces generated during operation, as stated in Paragraph [0049].
See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably appraised that the end cap EC246 at a first end portion of the first chamber would be further comprising a first inlet check valve and a first outlet check valve and/or an adapter A244 at a second end portion of the first chamber would be further comprising a second inlet check valve and a second outlet check valve and/or the end cap EC246 would be further attached to the adapter by a plurality of tie rods that maintain the position of the end cap relative to the adapter, as instantly claimed.
Although McBride discloses most of the limitations of the claim, he is still silent as to the fact that the end cap comprising a first and/or second conduit and adapter comprising a third and fourth conduits.
Nevertheless, end caps and/or adapters having the claimed structure are notoriously well known in the art, as taught by Frey. Frey in the same field of endeavor teaches another boosting pump 17 having a pair of end caps 65 and 66, which are axially spaced apart and joined in fixed relation to each other by four connector members 67, preferably formed as elongate bolts or cap screws (see Paragraph [0042]). Specifically, in Paragraph [0064], Frey teaches: the port 110A can be selected as the inlet port 23 and any one of the other ports such as port 113A can be selected as the outlet port 31. These functions could be changed if desired, since the overall fluid flow through the ports and passages depends upon the flow control devices. 

    PNG
    media_image3.png
    506
    734
    media_image3.png
    Greyscale

Specially, in Paragraph [0042], Frey further teaches: Two of the connector members 67 are best seen at two of the corners of the end caps 65 and 66. The other two connector members 67 are on the back side of the pump 17 in FIG. 2 and are generally hidden from view. Each connector member 67 has a threaded end 68, which is threaded into a corresponding threaded bore 69 of one of the end caps 65 and 66, and a head end 71, which fits into a socket 72 in the other of the end caps 65 and 66. These structures also can be seen in FIG. 9. In this manner, the end caps 65 and 66 are rigidly connected in axially spaced relation wherein the connector members 67 serve as frame structure for the pump 17 and also protect the interior components of the pump 17.


    PNG
    media_image4.png
    532
    1105
    media_image4.png
    Greyscale

Furthermore, in Paragraph [0065], Frey also specifies: Where the two ports are selected as the inlet and outlet (such as ports 110A and 113A), the other two ports would then be closed by threaded plugs 117. Before installing plugs 117, appropriate check valves are installed in each of the passages 110, 111, 112, and 113, which check valves would include two check valves 118 and 119 on the outlet side and two check valves 120 and 121 on the inlet side. The check valves open and close in dependence on the pump chambers 92 and 93, which generate high pressure during pumping that is greater than the inlet and outlet pressures. 
However, most importantly in Frey is his specific arrangement of the chamber ports 114 & 115 and transverse passages 110/111 & 112/113. 
Clearly, Frey, disclosing these passages and ports, specifically teaches as how the conduits being positioned within the end cap and/or adapter. 
In fact, with reference to annotated Figure 8, Frey certainly exhibits as how the end cap 65 having a first conduit C1, which is defined by transverse passages 110 & 111,  and second conduit C2, which is defined by a chamber port 114 that is formed by boring and opened into pump chamber 92, as stated in Paragraph [0063]. 
Frey explicitly teaches that one end of the transverse passages 110 & 111 or an end of the first conduit C1 being coupled to the first inlet check valve 120 and another end of the first conduit C1 being coupled to the first outlet check valve 118 while the chamber port 114, which is designated as the second conduit  C2, being coupled to the first conduit C1 and having an outlet to the first chamber 92 (see Paragraph [0063]).
Likewise, with reference to annotated Figure 8 again, Frey evidently illustrates as how: the adapter A66, which is defined by another end cap 66, is being positioned at another end portion or at a first end portion of the interior bore of the pump tube 75 and/or first chamber 92 and further comprising: a second inlet check valve 121 and a second outlet check valve 119 (see Paragraphs [0065]-[0066]), a third conduit C3, which is defined by transverse passages 112 & 113 being formed through the end cap 
Still further, as depicted in annotated Figure 8, Frey surely exhibits as how an end of the third conduit C3 (defined by transverse passages 112 & 113) being coupled to the second inlet check valve 121 while another end of the third conduit C3 is being coupled to the second outlet check valve 119, and the fourth conduit C4 (defined by chamber port 115) being coupled to the third conduit C3 and having an outlet to the second chamber 93, as instantly claimed.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a first and second conduits at the end cap, as taught by Frey, with the booster pump of McBride, in order to provide an improved ability to refurbish the pump, wherein the end caps can be readily removed to allow for replacement of the various tubes, seals, check valves and other components, as motivated by Frey in Paragraph [0086].
Thus modified, one skilled in the art would have been reasonably appraised that the end cap would be further comprising a first inlet check valve and a first outlet check valve, a first conduit, and a second conduit, wherein an end of the first conduit would be further coupled to the first inlet check valve and another end of the first conduit would be further coupled to the first outlet check valve and/or the second conduit would be further coupled to the first conduit and having an outlet to the first chamber and/or an adapter at a first end portion of the first chamber would be further comprising a second inlet check valve, a second outlet check valve, a third conduit, and a fourth conduit, wherein an end of the third conduit would be further coupled to the second inlet check valve and another end of the third conduit would be further coupled to the second outlet check 
However, although the combination of McBride and Frey discloses the vast majority of Applicant’s claimed invention, it do not expressly disclose specifics as how the adapter couples the first gas cylinder to a drive housing that houses a drive that drives the first piston. 
Nevertheless, Karasawa in the same field of endeavor teaches another high pressure pump (1), which, as stated in Abstract, comprises an electric motor (2) having a through-hole in axial direction on a rotation shaft (5), a thrust transmission shaft (8) engaged with threads of a rotation nut (6) operated by rotation of the motor, passing through the through-hole and performing linear reciprocal movement, plungers (9a, 9b) performing reciprocal movement in cylinders and connected to at least one end of the thrust transmission shaft (8), and a stress-strain sensor (16) provided on at least one of the plunger or the thrust transmission shaft. 
Specifically, in column 1 lines 43- 65, Karasawa teaches:  A high pressure pump 1 of the present invention is provided with an electric motor 2 for driving plungers, and a rotor 4 arranged opposite to a stator 3 of the motor is connected to a rotation shaft 5, which has a through-hole in the direction of the rotation shaft at its center. On the rotation shaft, rotation nuts 6 are connected, and these nuts are mounted via balls 7.    A thrust transmission shaft 8 is engaged with threads of the rotation nuts 6 and is reciprocally moved by rotation of the rotation nuts 6 and passes through the rotation shaft. On the thrust transmission shaft, a plunger 9a is connected to one end and a plunger 9b is connected to the other end. By changing rotating direction of the motor, the thrust transmission shaft 8 performs reciprocal movement.  When the plunger 9a is moved leftward in the figure into a cylinder 10a, fluid is pressurized, and two check valves 14a arranged on a fluid channel 13 are operated to close the fluid channel, and the fluid in the cylinder is pressurized and flows out to the fluid channel via a flow passage 12a and a check valve 14b. On the other hand, when the plunger 9b is moved leftward in a cylinder 10b, a check valve 14d is closed while a check valve 14c is opened. Thus, the fluid is sucked through a flow passage 12b.
Additionally, as best seen immediately below, Karasawa evidently illustrates as how the first gas cylinder (10a) comprises an adapter portion A1 at a second end portion of the first gas cylinder 10a, wherein the adapter A1 clearly couples with a housing H2 of the drive assembly or electric motor 2 to maintain the position of the first gas cylinder relative to the drive.


[AltContent: textbox (Adapter A1 that is arranged at a second end portion of the first gas cylinder 10a)]
[AltContent: ][AltContent: textbox (First end portion EP1 of the first gas cylinder 10a)][AltContent: textbox (Housing H2 of the drive assembly or electric motor 2)]
    PNG
    media_image5.png
    374
    825
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an adaptor portion, as taught by Karasawa, with the booster pump of McBride/Frey, in 
Thus modified, one skilled in the art would have been reasonably appraised that adapter A244 at a second end portion of the first chamber would be further coupling the first gas cylinder to a drive housing that houses a drive that drives the first piston, as  instantly claimed.
Thus, the combination of McBride, Frey and Karasawa appears to disclose all aspects of Applicant's claimed invention. 
Regarding claim 2, McBride, Frey and Karasawa substantially disclose the gas booster, as claimed and detailed above. Additionally, in Paragraph [0024], McBride expressly states that the actuator may include or consist essentially of (i) a linear actuator or (ii) a servo motor and ball-screw actuator. Accordingly, one skilled in the art would surely recognize that the electric motor comprises a ball screw drive, as instantly claimed.  
Regarding claim 3, McBride, Frey and Karasawa substantially disclose the gas booster, as claimed and detailed above. Additionally, as best seen in annotated Figure 1A, McBride evidently demonstrates as how the first mechanical connection comprises a rod R110 having a first end E1 and a second end E2, wherein the first end E1 is coupled with the electric motor or servo motor (104a &104b) and the second end E2 is coupled with the first piston 102 of the first gas cylinder 101 such that the first piston is configured to translate with the linear motion of the electric motor, as instantly claimed. 

    PNG
    media_image6.png
    530
    958
    media_image6.png
    Greyscale
 
Regarding claim 6, McBride, Frey and Karasawa substantially disclose the gas booster, as claimed and detailed above. Additionally, in Paragraph [0042], McBride especially teaches: Each valve manifold 118, 120 includes a valve operating as an inlet and a valve operating as an outlet, as depicted for the first valve manifold 118 in FIG. 1B, with check valves 141, 142 (each of which may include or consist essentially of a spring-return check valve, as shown). The two check valves 141, 142 are typically oriented in opposing directions and attached in parallel via a common pipe 150 to a port disposed in the cylinder housing 101 (the first chamber 114 for the valve manifold 118, the second chamber 116 for the valve manifold 120). Obviously, according to the combination, one skilled in the art would surely recognize that the first inlet check valve 141 comprises a first one-way check valve configured to allow gas to flow into the first .  
 
    PNG
    media_image7.png
    493
    545
    media_image7.png
    Greyscale

11.	Claims 8 -12 are rejected under 35 U.S.C. 103 as being unpatentable over McBride in view of Frey, and further in view of Karasawa, and further in view of Applicant’s Admitted Prior Art (‘AAPA’ as set forth in Applicant’s Specification on pages 2-4 and depicted in Figures 1A-1C).
Regarding claim 8, McBride, Frey and Karasawa substantially disclose the gas booster, as claimed and detailed above. Although the combination of McBride, Frey and Karasawa discloses the vast majority of Applicant’s claimed invention, it does not explicitly disclose the cooling jacket that is positioned around the first chamber. 
Nevertheless, AAPA discloses another booster 40 which comprises a low-pressure piston (66) housed within a low-pressure cylinder (60) and a high-pressure piston (76) housed within a high-pressure cylinder (70). Each of these pistons (66, 76) being actuated by a motor (50) comprising a drive piston (56) (see Paragraph [0003] of 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a cooling jacket that is positioned around the first chamber and/or heat changer, as taught by AAPA, to the booster pump of McBride /Frey /Karasawa, as part of an obvious combination of known prior art structures, in this case the use of heat exchangers in booster pumps, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been reasonably appraised that  the cooling jacket positioned around the first chamber would be further configured to lower a temperature of the gas within the first chamber, as instantly claimed.
Regarding claims 9 and 10, McBride, Frey and Karasawa substantially disclose the gas booster, as claimed and detailed above. Additionally, as stated in Paragraph [0015], McBride especially notes: A "cylinder assembly" may be a simple cylinder or include multiple cylinders, and may or may not have additional associated components (such as mechanical linkages among the cylinders). The mechanism may also be utilized with a variety of mechanical assemblies, e.g., one or more cylinder assemblies, pressure vessels, motors (e.g., rotary motors), and/or turbines. The mechanism may remove fluid from an outlet of the mechanical assembly at elevated pressure and reintroduce the fluid at slightly higher pressure at an inlet of the mechanical assembly. This removal and reintroduction of fluid may result in expedited heat transfer to working gas in the mechanical assembly. Likewise, in the system shown in FIG. 1 of Karasawa, plungers and cylinders are provided on both ends of the thrust transmission shaft, and the fluid can be continuously pressurized (see column 2 lines 62-65).
However, although the combination of McBride, Frey and Karasawa discloses the vast majority of applicants claimed elements, it does not explicitly disclose specifics regarding a second gas cylinder. Nonetheless, the use of multiple cylinders in a gas booster system is notoriously well known in the art, as taught by AAPA.
AAPA discloses another booster 40 which comprises a low-pressure piston (66) housed within a low-pressure cylinder (60) and a high-pressure piston (76) housed within a high-pressure cylinder (70). Each of these pistons (66, 76) being actuated by a motor (50) comprising a drive piston (56) (see Paragraph [0003] of the Specification). In the illustrated embodiment, the low-pressure piston (66) is coupled to the drive piston (56) by a low-pressure rod (51) and the high-pressure piston (76) is coupled to the drive piston (56) by a high-pressure rod (53). Further, AAPA especially teaches: when the drive piston (56) is translated to the right, toward the high-pressure cylinder (70), the low-pressure piston (66) may be actuated to the right by the low-pressure rod (51), into the low-pressure cylinder (60), to draw gas from a low-pressure gas storage tank (32) at a low pressure into the low-pressure gas chamber (64) of the low-pressure cylinder (60) through inlet piping (34) and a low-pressure inlet check valve (61), as shown in FIG. 1A. The drive piston (56) may then be translated to the left, toward the low-pressure cylinder (60), as shown in FIG. 1B. This may actuate the low-pressure piston (66) to the left, outward in the low-pressure cylinder (60), to compress the gas in the low-pressure gas chamber (64) to an intermediate pressure and to push the gas out of the low-pressure gas chamber (64) through a low-pressure outlet check valve (62). The gas may then travel through intermediate piping (69) to the high-pressure cylinder (70). As the low-pressure piston (66) is actuated to the left, the high-pressure piston (76) may also be actuated to the left by the high-pressure rod (53), into the high-pressure cylinder (70) to draw gas from the intermediate piping (69) into the high-pressure gas chamber (74) of the high-pressure cylinder (70) through a high-pressure inlet check valve (71). The drive piston (56) may then be translated to the right again, toward the high-pressure cylinder (70), as shown in FIG. 1 C. This again may actuate the low-pressure piston (66) to the right, into the low-pressure cylinder (60), to draw gas from a low-pressure gas storage tank (32) into the low-pressure gas chamber (64) of the low-pressure cylinder (60). The high-pressure piston (76) may also be translated to the right by the high-pressure rod (53), outward in the high-pressure cylinder (70), to compress the gas in the high-pressure gas chamber (74) to a high pressure and to push the gas out of the high-pressure gas chamber (74) through a high-pressure outlet check valve (72) and to a high-pressure gas storage tank (36) through outlet piping (38).
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using multiple cylinders having inlet and outlet check valves, as taught by AAPA, to the booster pump of McBride/ Frey/ Karasawa, as part of an obvious combination of known prior art structures, in this case the use of multiple cylinders in booster pumps, to See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been surely appraised to further provide a second gas cylinder, wherein a third chamber would be further having a third inlet and a third outlet; and a second piston actuatable within the second gas cylinder, wherein the second piston would be further configured to draw the gas outputted through the first outlet check valve or the second outlet check valve of the first gas cylinder into the third chamber through the third inlet and to further push the gas out of the third chamber through the third outlet at a fourth pressure that is higher than the second pressure or the third pressure; and wherein the electric motor is coupled to the second piston of the second gas cylinder by a second mechanical connection to actuate the second piston, wherein the second mechanical connection would be further comprising a rod having a first end and a second end, wherein the first end would be further coupled with the electric motor and the second end would be further coupled with the second piston of the second gas cylinder such that the second piston would be further configured to translate with the linear motion of the electric motor, as instantly claimed. 
Regarding claims 11 and 12, McBride, Frey, Karasawa and AAPA substantially disclose the gas booster, as claimed and detailed above. However, the combination of McBride, Frey, Karasawa and AAPA does not explicitly disclose that the piping comprises a heat exchanger. 
Nonetheless, the use of a heat exchanger in a booster pump is notoriously well-known in the art, as taught by AAPA.

    PNG
    media_image8.png
    512
    725
    media_image8.png
    Greyscale
 
AAPA discloses another booster 40 which comprises a low-pressure piston (66) housed within a low-pressure cylinder (60) and a high-pressure piston (76) housed within a high-pressure cylinder (70). Each of these pistons (66, 76) being actuated by a motor (50) comprising a drive piston (56) (see Paragraph [0003] of the Specification). 
In the illustrated embodiment, the low-pressure piston (66) is coupled to the drive piston (56) by a low-pressure rod (51) and the high-pressure piston (76) is coupled to the drive piston (56) by a high-pressure rod (53). As best seen in annotated Figure 1A, AAPA performs as how a heat exchanger (68, 78) and/or cooling jackets (65, 75) are provided around the intermediate piping (69) and/or the gas cylinders (60, 70) to cool the gas.
/Frey/ Karasawa/ AAPA, as part of an obvious combination of known prior art structures, in this case the use of heat exchangers in booster pumps, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
As such, one skilled in the art would have been reasonably appraised that the gas booster would be further comprising piping fluidly coupling the first outlet check valve and the second outlet check valve of the first gas cylinder with the third inlet of the second gas cylinder, wherein the piping would be further comprising a heat exchanger configured to cool a temperature of the gas between the first gas cylinder and the second gas cylinder and/or one or both of the first gas cylinder and the second gas cylinder would be further configured to draw in vacuum, as instantly claimed.

Response to Arguments
12.	Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Further, the Examiner notes that the newly applied reference addresses the applicant's arguments as set forth in the above rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/LILYA PEKARSKAYA/Examiner, Art Unit 3746